Citation Nr: 0605691	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  What evaluation is warranted from July 1, 2000, for a 
cervical spine disorder, status post surgical fusion at the 
C6-C7 level?

2.  Entitlement to an extension beyond July 31, 2003, of a 
temporary total rating based on convalescence following 
cervical spine surgeries in 2001 and 2003.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, and from February 1985 to June 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the St. Louis, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that rating decision, the RO 
granted service connection for a cervical spine disability, 
and assigned a 10 percent disability rating, effective from 
July 1, 2000.

While the veteran's appeal has been pending, the RO has 
revised the rating of the cervical spine disability several 
times.  Currently, the cervical spine disability is rated at 
20 percent from July 1, 2000, and 40 percent from May 30, 
2001.  A temporary total rating based on convalescence from 
surgeries has been granted from November 2, 2001, to July 31, 
2003.  From August 1, 2003, a 40 percent rating is assigned.

With each change in the ratings, the veteran has continued 
his appeal.  He is seeking higher ratings for each period, 
and an extension of the temporary total rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From July 1, 2000, to May 29, 2001, the veteran's 
cervical spine disability was manifested by no more than 
moderate limitation of motion, and no more than occasional 
radiation of symptoms into the upper extremities.

3.  From May 30, 2001, to November 1, 2001, the veteran's 
cervical spine disability was manifested by recurrent neck 
pain and radicular symptoms, with intermittent relief.

4.  From August 1, 2003, the veteran's cervical spine 
disability has been manifested by intermittent neck pain, 
without persistent neuropathy, complete ankylosis, or 
incapacitating episodes.

5.  The veteran did not require convalescence beyond July 31, 
2003, from cervical spine surgeries in November 2001 and 
April 2003.


CONCLUSIONS OF LAW

1.  For the period from July 1, 2000, to May 29, 2001, the 
criteria for a disability rating in excess of 20 percent for 
a cervical spine disability, status post surgical fusion, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5293 
(2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 
(2005).

2.  For the period from May 30, 2001, to November 1, 2001, 
the criteria for a disability rating in excess of 40 percent 
for a cervical spine disability, status post surgical fusion, 
have not been met.  Id.

3.  From August 1, 2003, forward, the criteria for a 
disability rating in excess of 40 percent for a cervical 
spine disability, status post surgical fusion, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243, 5293 (2003); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5241, 5243 (2005).

4.  Extension beyond July 31, 2003, of a temporary total 
rating for convalescence from cervical spine surgery, is not 
warranted.  38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in August 
2003 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the August 2003 VCAA letter after the 
initial adverse rating decision of April 2001.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in August 2003.  The RO provided the 
required notice in August 2003.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Ratings for Cervical Spine Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for the cervical spine 
disability.  The RO has since increased the initial rating to 
20 percent, and the rating effective from May 30, 2001, to 40 
percent.  The RO granted a temporary total rating, effective 
from November 2, 2001, to July 31, 2003, with a return to a 
40 percent rating from August 1, 2003.  The Board will 
consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider what ratings are warranted over that entire period.

During service, the veteran had neck and shoulder pain, with 
numbness, pain, and tingling into his left arm and hand.  In 
February 2000, an MRI revealed a large ventral spur and 
spinal cord compression at C6-C7.  He had surgery in March 
2000, with decompression, discectomy, and fusion of the C6 
and C7 vertebrae.

The criteria for rating disabilities of the spine, including 
disc disorders, changed two times during the course of this 
appeal, in September 2002 and September 2003.  For the period 
prior to the effective dates of both revisions, the Board 
will apply the earlier version of the rating criteria.  
Thereafter, the Board will apply the new regulation.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to either revision, limitation of motion of the 
cervical spine was rated at 10 percent if slight, 20 percent 
if moderate, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  Ankylosis of 
the cervical spine was rated at 30 percent if favorable and 
40 percent if unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2003).

Effective September 26, 2003, spinal disorders, including 
spinal fusion, are evaluated under a General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2004).  Under that Formula, a spine disorder is rated with 
or without pain, radiating pain, stiffness or aching.  
Unfavorable ankylosis of the entire cervical spine is rated 
as 40 percent disabling.  For a cervical spine disorder to be 
rated higher than 40 percent, there must be unfavorable 
ankylosis of the entire spine, i.e., the cervical spine and 
the thoracolumbar spine.  Id.

Prior to either the September 2002 revision or the September 
2003 revision, intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the criteria 
based either on the total duration of incapacitating episodes 
over the preceding 12 months, or by combining, under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003), as corrected and amended by 
69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes are the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

The veteran worked in information systems and electronics 
repair during service.  Records of medical treatment from 
service and private sources reflect that he experienced pain 
in his neck and upper extremities beginning in 1999.  In 
February 2000, he reported pain in the neck and left 
shoulder, radiating into the left wrist.  Cervical spine MRI 
performed in February 2000 revealed a large ventral spur at 
C6-C7, with spinal cord compression.  In March 2000, the 
veteran underwent surgery with decompression and fusion of 
the C6 and C7 vertebrae.  In May 2000, his arm pain had 
decreased since the surgery.  He continued to have occasional 
numbness and tingling into that arm.

The veteran had a VA medical examination in June 2000, prior 
to his separation from service at the end of that month.  He 
reported that surgery and subsequent traction had diminished, 
but not resolved, the pain in his neck and left arm.  He 
reported that he had pain most days, with occasional days 
that were pain free.  He stated that his neurosurgeon had 
restricted him to sedentary employment without repetitive 
neck movements.  On examination, the cervical spine was not 
tender.  The ranges of motion of the cervical spine were to 
35 degrees of flexion, 30 degrees of extension, 25 degrees of 
lateral bending to each side, 30 degrees of rotation to the 
left and 25 degrees of rotation to the right.

On outpatient follow-up in July 2000, the veteran reported 
occasional neck and arm pain, much less severe than the pain 
prior to the surgery.  He had good strength in the upper 
extremities.  There was evidence from x-rays and examination 
that the fusion of C6 and C7 was not complete.  In September 
2000, the veteran again reported having markedly less pain 
than before surgery, although he related having episodic 
flare-ups of significant pain.  X-rays showed a bone graft 
well united to C6, but not completely united at C7.  The 
physician indicated that the veteran could undertake 
activities as tolerated.  In January 2001, the veteran 
reported minimal pain with turning his neck from side to 
side.  He stated that he had neck pain late in the day after 
repetitive neck motion.

On outpatient treatment on May 30, 2001, the veteran reported 
that with increased activity he had episodes of left scapular 
pain, and numbness in two of the fingers in his left hand.  
He also reported right scapular pain.  In October 2001, the 
veteran indicated that he had a lot of symptoms in his neck 
and into his left arm, and some symptoms into his right arm.  
He also reported some symptoms into his right arm.  He 
indicated that with everyday activities he had recurrent pain 
in the neck and arms and occasional numbness and tingling in 
the fingers.  He stated that he had left his job because of 
his symptoms.  In November 2001, the veteran underwent a 
second neck surgery, this time a C6 vertebrectomy and C5 to 
C7 fusion with bone grafting.

After the November 2001 surgery, the veteran continued in 
treatment for his cervical spine disorder.  He had a third 
cervical fusion surgery in April 2003.  In April 2003, the 
veteran's physician, David S. Raskas, M.D., wrote that the 
veteran was not capable of working at that time.  In June 
2003, Dr. Raskas indicated that the veteran could discontinue 
use of a neck brace, and should continue wearing a bone 
stimulator for three more months.

In September 2003, the veteran had a good range of motion of 
the cervical spine, and his neurological condition was 
normal.  Dr. Raskas had the veteran begin six weeks of 
physical therapy.  In November 2003, Dr. Raskas reported that 
the veteran had completed physical therapy, and that he was 
going to school full time, doing all activities, and not 
taking any pain medication.  Neurological examination was 
normal.  X-rays showed a solid remodeled fusion, with no 
evidence of instability on flexion and extension x-rays.

On VA examination in March 2004, the veteran reported that he 
had episodes of neck pain that lasted about an hour, and 
occurred about six times a week.  He reported very occasional 
tingling in the fingers.  He stated that he could drive for 
short distances, but had problems turning his neck.  He 
reported additional pain, weakness, and fatigue of the neck 
with repetitive motion.  He indicated that he was not 
employed.  Examination revealed motion of the cervical spine 
to 10 degrees of flexion, 30 degrees of extension, 10 degrees 
of lateral bending, and 40 degrees of rotation, with motion 
in each direction limited by pain.  Neurological examination 
was normal, with no evidence of radicular pain.

On VA examination in October 2004, the veteran reported that 
in April 2004 Dr. Raskas had released him from treatment, 
with no limits on his activities.  The veteran indicated that 
he was attending a technical school 32 hours per week, and 
was able to drive his car to and from school.  He reported 
having headache and neck pain with repetitive activities.  On 
examination, there was motion in the upper cervical spine in 
all directions, and no motion in the lower cervical spine.  
There was no paracervical tenderness, no muscle spasm, and no 
sensory deficit in the hands or forearms.  The examiner 
concluded that the veteran did not require further 
convalescence at that time.

At the time of the veteran's separation from service in June 
2000, the veteran did not have more than moderate limitation 
of motion of his cervical spine.  Throughout 2000 and early 
2001, he did not report more than occasional radiation of 
symptoms into his upper extremities.  The preponderance of 
the evidence is against a rating in excess of the 20 percent 
rating that the RO has assigned for the period from July 2000 
through April 2001.

For the period from May 2001 until the surgery in November 
2001, there is evidence of neck pain and neurological 
symptoms in the upper extremities.  The pain was described as 
recurrent, however, such that there was at least intermittent 
relief.  The evidence does not describe symptoms that were 
persistent, such as would warrant a 60 percent rating under 
Diagnostic Code 5293.

From August 1, 2003, forward, the veteran's cervical spine 
disorder has not been shown to produce persistent neuropathy.  
The veteran has not reported incapacitating episodes due to 
his cervical spine disorder.  The fusion of the lower 
cervical spine, with some remaining motion in the upper 
cervical spine, does not warrant a rating in excess of 40 
percent under either the older or the revised criteria for 
evaluation of limitation of motion of the spine.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has been hospitalized for cervical spine 
surgeries in 2000, 2001, and 2003, but VA has already awarded 
a temporary total rating for convalescence following the 2001 
and 2003 surgeries.  The veteran asserts that his cervical 
spine disorder interfered with taking on post-military 
employment.  Prior to November 2001 and after July 2003, 
however, he was shown to retain significant function in his 
neck and upper extremities.  The evidence does not tend to 
show that his cervical spine disorder markedly interfered 
with his potential for employment during those periods.  The 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

Extension of Temporary Total Rating

A total disability rating may be assigned for convalescence 
following surgery.  38 C.F.R. § 4.30.  The RO granted a 
temporary total rating for convalescence following the 
veteran's cervical spine surgery in November 2001, and VA 
later extended that rating to cover the period between the 
2001 surgery and the April 2003 surgery, and for three months 
convalescence following the 2003 surgery.

Dr. Raskas indicated that the veteran was not capable of 
working in April 2003.  Outpatient treatment notes reflect, 
however, that by June 2003, the veteran no longer required a 
neck brace, and by November 2003, he was able to attend 
school full time and perform all activities without pain 
medication.  The evidence does not tend to show that the 
veteran needed convalescence beyond July 2003.  Thus, 
extension of a temporary total rating beyond that date is not 
warranted.


ORDER

For the period from July 1, 2000, to May 29, 2001, 
entitlement to a disability rating in excess of 20 percent 
for a cervical spine disability, status post surgical fusion, 
is denied.

For the period from May 30, 2001, to November 1, 2001, 
entitlement to a disability rating in excess of 40 percent 
for a cervical spine disability, status post surgical fusion, 
is denied.

From August 1, 2003, forward, entitlement to a disability 
rating in excess of 40 percent for a cervical spine 
disability, status post surgical fusion, is denied.

Extension of a temporary total rating beyond July 31, 2003, 
for convalescence from cervical spine surgery, is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


